Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20110272664 A1) in view of Lee (US 9825099 B2).
Regarding independent claim 1, Tada discloses a memory device (Fig. 16), comprising: a logic circuit ([0212] “USLI logic”) including a plurality of layers (64, 59, 53, 47, 41, 35, 36, 18, 19, 5, and 67) ([0211]), wherein a first layer of the plurality of layers (36, 18, 19, 5, 67) includes a first plurality of stacked wiring lines, and a second layer of the plurality of layers (64, 59, 53, 47, 41, 35) includes a second plurality of stacked wiring lines, wherein a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 36, 18, 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35 according to relative sizing within Fig. 16); and a first memory element (22; [0211] “as a memory element”) between a first wiring line (5a, see annotated figure below) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64), wherein the first memory element is in contact with the first wiring line of the first plurality of stacked wiring lines and the wiring line of the second plurality of stacked wiring lines (electrically contacting).

Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image1.png
    724
    510
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 2 of Lee.

    PNG
    media_image2.png
    395
    342
    media_image2.png
    Greyscale


Regarding claim 4, Tada in view of Lee discloses a memory device (Tada; Fig. 16), wherein, the wiring pitch of the second plurality of stacked wiring lines (64, 59, 53, 47, 41, 35) is sparser than the wiring pitch of the first plurality of stacked wiring lines (36, 18, 19, 5, 67), and the second plurality of stacked wiring lines is on the first plurality of stacked wiring lines.
Regarding claim 5, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device, wherein the first memory element (31) and the first selective element (32) configure a memory cell (30, Lee; Fig. 2).
Regarding claim 6, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee; Fig. 2), wherein the first memory element (Lee; 31) and the first selective element (Lee; 32) configure a first memory cell (Lee; 30: similarly Tada; Fig. 16; 22), the memory device further comprises a second memory element (Tada; 22’, Fig. 16), the second memory element is between a third wiring line of the first plurality of stacked wiring lines (Tada; 67) and a fourth wiring line of the first plurality of stacked wiring lines (Tada; 36a).
Tada fails to teach a second memory cell that includes a second memory element and a second selective element, the second selective element is between the fourth wiring line of the first plurality of stacked wiring lines and a fifth wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a 
Regarding claim 7, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee; Fig. 2), wherein the first memory element (Lee; 31) and the first selective element (Lee; 32) configure a first memory cell (Lee; 30), the memory device further comprises a second memory cell (Tada; 22’, Fig. 16; [0211] “memory”) and an electrically conductive film (Tada; 9’, similarly shown in Fig. 15 as 9 with respect to 22), and the second memory cell and the electrically conductive film are between a third wiring line  of the first plurality of stacked wiring lines (Tada; 18a) and a fourth wiring line of the first plurality of stacked wiring lines (Tada; 36a).
Regarding claim 8, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee; Fig. 2), wherein the first memory element (Lee; 31) and the first selective element (Lee; 32) configure a first memory cell (Lee; 30), and the memory device further comprises a 
Regarding claim 12, Tada in view of Lee as applied to claim 1 discloses a memory device (Tada; Fig. 16), further comprising a protective film (Tada; 14) on side surfaces of the first memory element and the first selective element, wherein the first memory element and the first selective element are on the second wiring line of the first plurality of stacked wiring lines of the first layer (Tada; 19a), and the protective film is inside a same layer (Tada; 15) as the second wiring line and continuous from an etching stopper film (Tada; 16) on a third wiring line of the first plurality of stacked wiring lines (Tada; 18b) that configures the logic circuit (Tada; region outside R).
Regarding claim 13, Tada in view of Lee as applied to claim 1 discloses a memory device, wherein the first memory element (Lee; 31) comprises one of a resistive random access memory element or a spin injection memory element (Lee; Column 4, Lines 46-58; “RRAM”).
Regarding independent claim 14, Tada discloses a method of manufacturing a memory device (Fig. 16), the method comprising: forming a logic circuit ([0212] “ULSI  logic”) by stacking a plurality of layers, wherein a first layer of the plurality of layers (36, 18, 19, 5, 67) includes a first plurality of stacked wiring lines, a second layer of the plurality of layers (64, 59, 53, 47, 41, 35) includes a second plurality of stacked wiring lines, and a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 36, 18, 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35 according to relative sizing within Fig. 16); forming a memory element (22; [0211] “as a memory element”) between a first wiring line (5a) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64), wherein the memory 
Tada fails to teach forming a selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a method in the same field of endeavor including forming a selective element (32) along with a memory element (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tada by incorporating the teachings of Lee of a memory cell, which include a selective element (32) and memory element (31). More specifically, Tada’s memory element (22) would be replaced by Lee’s memory cell (30).  Doing so would arrive at the claimed method comprising: forming a memory element (Lee; 31) between a first wiring line of the first plurality of stacked wiring lines (Tada; 5a, Fig. 16) and a wiring line of the second plurality of stacked wiring lines (Tada; 64); and forming a selective element (Lee; 32) between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines (Tada; 19a).  Lee provides a clear teaching to motivate one to modify the method of Tada in that forming a memory element with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Lee; Column 5, Lines 27-34).
Regarding claim 15, Tada in view of Lee as applied to claim 14 discloses a method (Lee; Fig. 2), further comprising: forming a memory cell (Lee; 30) including the memory element (Lee; 31) and the selective element (Lee; 32) on the second wiring line (Tada; 19a, Fig. 16) of the first plurality of stacked wiring lines (Tada; 36, 18, 19, 5, 67); and forming, subsequent to the formation of the memory cell, a via (Tada; 19b) that performs coupling between the plurality of 
Regarding claim 16, Tada in view of Lee as applied to claims 14 and 15 discloses a method, (Lee; Fig. 2) further comprising, subsequent to the formation of the memory cell (Lee; 30) on the second wiring line (Tada; 19a) of the first plurality of stacked wiring lines (Tada; 36, 18, 19, 5, 67, Fig. 16), collectively forming an etching stopper film (Tada; 16) and a protective film (Tada; 14), wherein the etching stopper film is used upon the formation of the via (Tada; 19b) on the third wiring line (Tada; 5b), and the protective film covers a side surface of the memory element.
Regarding claim 17, Tada in view of Lee as applied to claims 14 and 15 discloses a method (Lee; Fig. 2), further comprising: forming the selective element (Lee; 32) on the second wiring line (Tada; 19a, Fig. 16) of the first plurality of stacked wiring lines (Tada; 36, 18, 19, 5, 67); and collectively forming, subsequent to the formation of the selective element, a barrier metal film (Tada; 11, 20, Fig. 1) ([0199]) on the selective element and the third wiring line (Tada; 5b, Fig. 16), thereby forming the barrier metal film that is different in film thickness on the selective element (Tada; thickness of films 11 and 20 combined) and the third wiring line (Tada; thickness of 20 only).  Tada provides a clear teaching of forming a barrier metal film that is different in film thickness in [0089].
Regarding claim 18, Tada in view of Lee as applied to claims 14 and 15 discloses a method (Tada; Fig. 1) ([0199]), further comprising forming an etching stopper film (12, 7) on the second wiring line (19, similarly shown as Tada; 19a, Fig. 16) of the first plurality of stacked wiring lines (36, 18, 19, 5, 67) and on the memory cell (22), wherein the etching stopper film 

Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the wiring lines in order to address the dependent claim 9.  Regarding independent claim 1, Tada discloses a memory device (Fig. 16), comprising: a logic circuit ([0212] “USLI logic”) including a plurality of layers (64, 59, 53, 47, 41, 35, 36, 18, 19, 5, and 67) ([0211]), wherein a first layer of the plurality of layers (5, 67) includes a first plurality of stacked wiring lines, and a second layer of the plurality of layers (64, 59, 53, 47, 41, 35, 36, 18, 19) includes a second plurality of stacked wiring lines, wherein a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35, 36, 18, 19 according to relative sizing within Fig. 16); and a first memory element (22; [0211] “as a memory element”) between a first wiring line (5a, see annotated figure below) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64).
Tada fails to teach a memory device comprising a first selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a selective element (32) is provided along with a memory element (31) and a second wiring line of the first plurality of stacked wiring lines (210).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada memory device by incorporating the teachings of Lee to include a selective 
Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image3.png
    724
    510
    media_image3.png
    Greyscale

Regarding claim 4, Tada in view of Lee discloses a memory device (Tada; Fig. 16), wherein, the wiring pitch of the second plurality of stacked wiring lines (64, 59, 53, 47, 41, 35, 36, 18, 19) is sparser than the wiring pitch of the first plurality of stacked wiring lines (5, 67) (according to relative sizing within Fig. 16), and the second plurality of stacked wiring lines is on the first plurality of stacked wiring lines.
Regarding claim 9, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee; Fig. 2), wherein the first memory element (Lee; 31) and the first selective element 

Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the wiring lines in order to address the dependent claim 11.  Regarding independent claim 1, Tada discloses a memory device (Fig. 16), comprising: a logic circuit ([0212] “USLI logic”) including a plurality of layers (64, 59, 53, 47, 41, 35, 36, 18, 19, 5, and 67) ([0211]), wherein a first layer of the plurality of layers (19, 5, 67) includes a first plurality of stacked wiring lines, and a second layer of the plurality of layers (64, 59, 53, 47, 41, 35, 36, 18) includes a second plurality of stacked wiring lines, wherein a wiring pitch of the first plurality of stacked wiring lines is different from a wiring pitch of the second plurality of stacked wiring lines (pitch of wiring lines 19, 5, and 67 is smaller than wiring lines 64, 59, 53, 47, 41, 35, 36, 18 according to relative sizing within Fig. 16); and a first memory element (22; [0211] “as a memory element”) between a first wiring line (5a, see annotated figure below) of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines (64).
Tada fails to teach a memory device comprising a first selective element between the first wiring line of the first plurality of stacked wiring lines and a second wiring line of the first plurality of stacked wiring lines.  However, Lee (Fig. 2) teaches a memory device in the same field of endeavor wherein a selective element (32) is provided along with the memory element (31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada memory device by incorporating the teachings of Lee to include a selective element along with a memory element.  More specifically, Tada’s 
Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image4.png
    724
    510
    media_image4.png
    Greyscale

Regarding claim 4, Tada in view of Lee discloses a memory device (Tada; Fig. 16), wherein, the wiring pitch of the second plurality of stacked wiring lines (64, 59, 53, 47, 41, 35, 36, 18) is sparser than the wiring pitch of the first plurality of stacked wiring lines (19, 5, 67) (according to relative sizing within Fig. 16), and the second plurality of stacked wiring lines is on the first plurality of stacked wiring lines.
Regarding claim 11, Tada in view of Lee as applied to claims 1 and 4 discloses a memory device (Lee; Fig. 2), wherein the first memory element (Lee; 31) and the first selective element .
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the combination of Tada and Lee does not teach, suggest, or render obvious at least, for example, the features of “a first memory element between a first wiring line of the first plurality of stacked wiring lines and a wiring line of the second plurality of stacked wiring lines, wherein the first memory element is in contact with the first wiring line of the first plurality of stacked wiring lines and the wiring line of the second plurality of stacked wiring lines”.
Examiner’s reply:
Applicant’s argument is not persuasive. The claim interpretation for limitation “in contact with” can include electrical contact or physical contact. The examiner notes that “in contact with” is interpreted in the instant Office Action as meaning in electrical contact.  Therefore, Tada clearly teaches “…the first memory element (22) is in contact with the first wiring line (5a) of the first plurality of stacked wiring lines (36, 18, 19, 5, 67) and the wiring line (64) of the second plurality of stacked wiring lines (64, 59, 53, 47, 41, 35)”.  See annotated Fig. 16 of Tada above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                                                                                                                                                                                                                          

/WILLIAM H ANDERSON/            Examiner, Art Unit 2817